DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (US 7,856,958).
Regarding claim 1, Tachibana discloses an internal combustion engine (title), comprising: a piston 2, configured to be guided by a cylinder to reciprocate freely along a cylinder axis and form a combustion chamber with a crown surface facing a cylinder head (Fig. 1, shown); wherein a ridge is formed on the crown surface (Figs. 3-5, a ridge is shown surrounding the central portion of the piston), and the ridge rises toward a ceiling surface side of the combustion chamber with respect to a reference plane (Fig. 3-5, the ridge surrounding the middle is higher than, rising from, the depressions 28A 28B), which is orthogonal to the cylinder axis and comprises an outer peripheral edge of the crown surface (Fig. 3, shown ridge extends around the entire periphery), and has a ridge line formed by a curved 
Tachibana discloses a port-injection type engine and therefore fails to disclose and a fuel injection valve, having an injection port facing the combustion chamber and configured to inject fuel to a forward tumble flow formed in the combustion chamber. 
However, the usage of combustion chamber injection, rather than port/intake injection, is old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill to modify the device of Tachibana to include a direct injector within the combustion chamber which can cause a tumble flow towards its piston combustion chamber depression. Direct injection and port injection each have their benefits which one of ordinary skill in the art would select between based on design choice for the engine’s intended uses, and they would find it obvious to make use of direct injection for its greater power and reduction in knock, particularly at higher engine speeds and loads. For example, WorkTruck (Nov. 18th
Regarding claim 2, the modified Tachibana discloses the internal combustion engine according to claim 1, comprising a recess that is formed on the crown surface while being separated from the recessed part by a part of the ridge, and partitions a space for receiving each of an intake valve and an exhaust valve near a top dead center of the piston (Fig. 3 and ¶ [0077], recesses 24 25 are shown for the intake and exhaust valves). 
Regarding claim 3, the modified Tachibana discloses the internal combustion engine according to claim 2, wherein the ridge comprises a pair of first ridges extending in parallel in the axial direction of the crankshaft, and a pair of second ridges aligned and extending in the direction orthogonal to the first virtual plane and connecting ends of the first ridges to each other, wherein the second ridge increases a raised amount from the reference plane as the second ridge approaches the first ridge (Fig. 3, the ridges comprise two types each roughly parallel in their extension and wherein the second ridge increases its height to reach the higher first ridge 27), wherein a distance between the pair of first ridges is smaller than a distance between the pair of second ridges (Fig. 3, shown ridges at 26 and 27 extend inward within the cylinder diameter such that they are closer than the second ridges which remain around the perimeter).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious the limitations of claim 1, wherein they further have a difference in curvature radius of each side of the depressions based upon the exhaust valve side combined with an offset sparkplug towards the exhaust valve; and further fails to disclose or make .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747